                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                            Criminal No. 5:14-CR-276-lBO
                               Civil No. 5:19-CV-60-BO


Roy Christopher Perry,                        )
                                              )
                     Petitioner,-             )
                                              )
         v.                                   )                       ORDER
                                              )
United States of America,                     )
                                              )
                     Respondent.              )


          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules
                                     '

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. Thisa.f_ day of February, 2019.
  \-
